UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1884


DIAMOND GOODING-WILLIAMS,

                    Plaintiff - Appellant,

             v.

FAIRFAX COUNTY SCHOOL BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:18-cv-01177-LO-IDD)


Submitted: September 28, 2020                                 Decided: October 16, 2020


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Lescht, ALAN LESCHT & ASSOCIATES, PC, Washington, D.C., for Appellant.
William B. Porter, BLANKINGSHIP & KEITH, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Diamond Gooding-Williams appeals the district court’s order granting her former

employer’s motion for summary judgment in this employment discrimination action. We

have reviewed the parties’ briefs and the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Gooding-Williams v. Fairfax Cnty.

Sch. Bd., No. 1:18-cv-01177-LO-IDD (E.D. Va. July 19, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2